Judgment affirmed, with costs. Memorandum: We express no opinion as to whether there were unknown injuries and, if there were such unknown injuries, whether they were the result of the accident. All concur, except Crosby, P. J., and Taylor, J., who dissent and vote for reversal. Order affirmed, without costs. All concur. (The judgment dismisses defendant’s affirmative defense of release upon a separate trial of this issue in an automobile negligence action. The order denies defendants’ motion to vacate the judgment and for leave to submit proposed findings and conclusions nunc pro tunc.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCum, JJ. [See post, p. 811.]